Citation Nr: 1034755	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses the Veteran 
incurred for surgery at Laser Spine Institute on December 16, 
2008.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from February 1965 to 
July 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2009 decision in which the VAMC denied reimbursement of 
medical expenses the Veteran incurred for surgery at Laser Spine 
Institute on December 16, 2008.  The Veteran filed a notice of 
disagreement (NOD) in February 2009, and the VAMC issued a 
statement of the case (SOC) in March 2009.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 2009.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran incurred medical expenses for surgery at Laser 
Spine Institute on December 16, 2008; these expenses were not 
authorized by VA.  

3.  The evidence does not show that the surgery was rendered in a 
medical emergency of such nature that a prudent layperson would 
reasonably expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses the Veteran 
incurred for surgery at Laser Spine Institute on December 16, 
2008, are not met.  38 U.S.C.A. 
§§ 1703, 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 
17.54, 17.120, 17.130, 17.1000, 17.1002 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the VAMC). Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant. Id.

In this appeal, in the January 2009 decision letter, the VAMC 
notified the Veteran that reimbursement had been denied because 
it was determined that the surgery performed was elective and 
required approval from the VA's clinic of jurisdiction (COJ).  On 
the same day as the decision was issued, the VAMC sent a letter 
to the Veteran notifying him of what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 in effect prior to May 30, 
2008).  The letter also included, as an attachment, a copy of the 
VCAA's statutes and regulations.  The March 2009 SOC provided 
notice of the criteria for authorization of hospital care and 
medical services in non-VA facilities, and the necessity for 
prior authorization.  

To whatever extent the above notice does not meet Peligrini's 
content of notice requirements or the VCAA's timing of notice 
requirement, the Board finds that such deficiency does not 
constitute prejudicial error in this case because of evidence of 
actual knowledge on the part of the Veteran.  In this regard, in 
his NOD, the Veteran argued that the surgery was not 
"elective", but was "emergent."  He said that the information 
regarding the surgery was submitted to a VA employee in advance 
who told him he was "good to go."  In his substantive appeal, 
the Veteran argued that he had submitted a request for 
authorization prior to the surgery, but no action was taken.  He 
said that he telephoned a VA employee several days before the 
surgery and was advised that he did not have fee approval yet, 
but that VA did have all of his data and that he was "good to 
go."  Hence, the Veteran has demonstrated an awareness of the 
evidence necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
error in content or timing of the notice was cured by actual 
knowledge on the part of the Veteran, and was, thus, not 
prejudicial.  Id.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's private treatment 
records from Laser Spine Institute and South Georgia Medical 
Center, and a referral form from the Veteran's primary care 
provider (Moody Air Force Base (AFB)).  Also of record and 
considered in connection with the appeal is VA's Reports of 
Contact, and the various written statements provided by the 
Veteran.  No further VAMC action on this matter, prior to 
appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the VAMC, the 
appellant has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which it might 
obtain such evidence, and the allocation of responsibilities 
between itself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking reimbursement of medical expenses he 
incurred for surgery at Laser Spine Institute on December 16, 
2008.  

Initially, the Board notes that, in adjudicating a claim for 
reimbursement of medical expenses, VA must make a factual 
determination as to whether VA gave prior authorization for the 
non-VA medical care that the Veteran received in a private 
facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  
This is a factual, not a medical, determination.  Similes v. 
Brown, 6 Vet. App. 555 (1994).  

The Board points out that the Veteran has a combined service-
connected disability rating of 100 percent and is considered 
permanently and totally disabled from a service-connected 
disability.  Hence, he is eligible, in certain circumstances, for 
the authorization of non-VA medical care, pursuant to 38 C.F.R. § 
17.52(a)(1)(iii).  

In this case, private treatment records from South Georgia 
Medical Center dated in April 2005 reflect that the Veteran had a 
herniated cervical disc, spondylosis, stenosis, and instability, 
which resulted in cervical radiculopathy.  Apparently anterior 
cervical fusion surgery was recommended, but not performed.  In 
his substantive appeal, the Veteran said that because of the 
risks of surgery, he chose to seek a second opinion, which he did 
in July 2008.  

A November 24, 2008 computer printout reflects that the Veteran's 
primary care provider (Moody AFB) noted that the Veteran was 
treated for chronic back pain at the Lake City VA.  It was noted 
that VA recommended Dr. P. at Laser Spine Institute to evaluate 
and treat the Veteran.  Moody AFB provided a "courtesy 
referral" noting that referral was approved for network provider 
"ONLY if this is a VA covered benefit."  

A November 24, 2008 Report of Contact (VA Form 119) reflects that 
the Veteran contacted a VA employee (W.M.) about a surgery he had 
planned to have at the Laser Spine Institute.  The VA employee 
noted that she told him that he should come into the VA for a 
referral or be seen by neurosurgery who might also be able to 
perform the surgery if needed.  It was noted that he was adamant 
that the surgery was already planned and that he had a referral 
from Moody AFB.  The VA employee noted that she told him several 
times that he should get pre-authorization before signing any 
paperwork or paying any monies to the provider.  According to the 
Veteran, he said that he had spoken to other VA employees who 
told him that VA was obligated to pay.  The VA employee (W.M.) 
stated that she never told the Veteran that VA was obligated to 
pay anything.  

In his NOD, the Veteran stated that he spoke with a VA employee 
(W.M.) and submitted information regarding the emergent basis of 
the surgery and the referral from Moody AFB.  He said that W.M. 
told him that he was "good to go." In his substantive appeal, 
he stated that W.M. told him that she had received all the data 
and that she would forward his request to her supervisor for 
further instructions.  He said that he called W.M. again, prior 
to the surgery, and was told that he still did not have fee 
approval, but that VA had all of his data.  He said that he told 
her that due to the urgency of the operation, he would request 
reimbursement after the surgery was completed.  He said that W.M. 
told him he was "good to go."  

In his substantive appeal, the Veteran stated that he also spoke 
to another VA employee (B.D.) in November 2008.  The Veteran said 
that he called the Lake City VA to see if he was authorized to 
receive assistance from the VA for the facility fees associated 
with his surgery.  He said that he spoke to B.D. who told him 
that he was "authorized to receive fee basis support [and that 
he should] just have [his] primary care provider submit a 
referral request to the fee basis office in Gainesville."  

In a Report of Contact (VA Form 119) dated in May 2009, a VA 
employee (B.D.) stated that he did not recall the specific 
conversation that he might have had with the Veteran, but said 
that he did not have authority to authorize outside treatment.  
Furthermore, he stated that generally when a veteran asks him how 
to obtain authorization for treatment at a facility outside of 
VA, he tells a veteran that they must first be seen by their VA 
doctor and that the VA doctor must agree that outside treatment 
is necessary.  That doctor would then need to contact Fee Basis 
to justify and coordinate an authorization for outside service.  
B.D. stated that he is confident that he did not authorize the 
Veteran or any other veteran to seek treatment from an outside 
provider.

Private administrative records from Laser Spine Institute reflect 
that the Veteran signed a payment agreement on December 15, 2008.  
He acknowledged that he understood that Medicare would not pay 
the Facility Fee for his surgery and he agreed to pay $17,900;he 
apparently paid this sum with a cashier's check dated on December 
10, 2008.

Private treatment records from Laser Spine Institute reflect that 
the Veteran underwent nerve conduction studies (NCS) and an 
electromyograph (EMG) on December 12, 2008.  On December 16, 
2008, he underwent surgical laminotomy/foraminotomy with 
decompression of the nerve root at the right C6-7 level, and 
facet thermal ablation of both sides at the C5-6 level and the 
left C-6-7 level.
  
In this case, the Board finds that the Veteran did not have prior 
authorization for the surgery at the Laser Spine Institute on 
December 16, 2008.  In this regard, the Board points out that the 
Veteran admitted in his substantive appeal that he was told he 
did not have authorization for the surgery, but that VA had 
received his information and request.  Although he said that a VA 
employee told him that he was "good to go", he also stated that 
because of the emergent nature of the surgery, he would seek 
reimbursement after the surgery.  Hence, from his own statements, 
it appears that he understood that he had not obtained prior 
authorization.  Furthermore, the VA employee in question (W.M.) 
categorically denied having given the Veteran authorization.  

As regards any referral to the Laser Spine Institute from a VA 
doctor or a doctor at Moody, AFB, the Board notes that the law is 
quite clear in these circumstances.  The advice of a doctor or a 
nurse to go to a non-VA hospital is not the specific type of 
authorization contemplated by the regulation.  Smith v. 
Derwinski, 2 Vet. App. 378, 378-9 (1992), citing 38 C.F.R. § 
17.50d(a) (1991), which has been recodified as 38 C.F.R. § 17.54 
(see Medical; Nonsubstantive Miscellaneous Changes; 61 Fed. Reg. 
21,964 (May 13, 1996)).

Accordingly, the Board must conclude that prior authorization for 
the December 2008 surgery was not obtained pursuant to 38 C.F.R. 
§ 17.54, and that payment is not warranted for expenses incurred 
in conjunction with the treatment under 38 U.S.C.A. § 1703.  As 
such, the Board has considered whether the Veteran is eligible 
for payment or reimbursement for services not previously 
authorized.  
See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, the VA may 
reimburse veterans for unauthorized medical expenses incurred in 
non-VA facilities where:

(a) For veterans with service connected disabilities.  Care or 
services not previously authorized were rendered to a veteran in 
need of such care or services:  (1) For an adjudicated service-
connected disability; (2) For nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) For any disability of a veteran 
who has a total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of the 
States, Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program under 38 
U.S.C. Ch. 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before 
the reimbursement may be authorized.  See Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  
Also, no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured through 
private sources in preference to available Government facilities.  
See 38 C.F.R. 
§ 17.130 (2009).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the Veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002 (2009).

The criteria are conjunctive, not disjunctive; thus all criteria 
must be met.  
See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).

The Board points out that, during the pendency of this appeal, 
portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were 
amended.  See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, 
§ 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, 
the new law amends 38 U.S.C.A. § 1728 to provide the same 
definition of the term "emergency treatment" as in 38 U.S.C.A. 
§ 1725(f)(1).  The definition of emergency treatment, in 
pertinent part, means medical care or services rendered in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health.  38 U.S.C.A. 
§ 1725(f)(1)(B).  The new law also amends 38 U.S.C.A. § 1725 to 
make the payment or reimbursement by VA of private treatment 
mandatory as opposed to discretionary, if all of the pertinent 
criteria outlined above are otherwise satisfied.  Specifically, 
the word "may" in both statutes was changed to "shall".

In this case, although the Veteran has argued that the spinal 
surgery was "emergent", the medical evidence does not indicate 
that the surgery was rendered in a medical emergency of such 
nature that a prudent layperson would reasonably expect that 
delay in seeking immediate medical attention would be hazardous 
to life or health.  While the Board is sympathetic to the pain 
associated with the Veteran's cervical spine disability, the 
Board points out that surgery was originally recommended in April 
2005-more than 3 years before he finally had spine surgery.  
While it is certainly understandable that the Veteran was 
reluctant to undergo surgery in 2005 and wanted a second opinion, 
it can in no way be reasonably argued that the December 2008 
surgery was a medical emergency of such nature that a prudent 
layperson would reasonably expect that delay in seeking immediate 
medical attention would be hazardous to life or health.  

Moreover, the fact that the Veteran spent many years considering 
the surgery, sought a second opinion, and had several discussions 
with VA employees during the month preceding the surgery belies 
any argument that could be made that the surgery was rendered in 
a medical emergency.  The purpose of these statutes is to provide 
payment or reimbursement for medical expenses incurred in 
emergency situations (or reasonably perceived emergency 
situations) where VA or government facilities are not feasibly 
available-not to provide payment for surgeries planned and 
scheduled at a future date at a private facility.

Under these circumstances, the Board finds that the claim for 
payment of medical expenses the Veteran incurred for surgery at 
Laser Spine Institute on December 16, 2008, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Reimbursement of medical expenses the Veteran incurred for 
surgery at Laser Spine Institute on December 16, 2008, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


